Morton, J.
These two cases were tried and argued together. The action by the female plaintiff, whom we shall speak of as the plaintiff, is for personal injuries received through the alleged negligence of a brakeman while getting off one of the defendant’s cars at the Pleasant Street station in Boston. The other action is by her husband. The cases are here on the defendant’s exceptions, which relate to matters of evidence and also to certain instructions which the court was requested to give and refused to give.
The exceptions in regard to matters of evidence have been waived. The other questions presented are the usual questions of due care on the part of the plaintiff and negligence on the part of the defendant. We think that there was evidence of due care on the part of the plaintiff and of negligence on the part of the brakeman. It was the brakeman’s duty to know whether passengers were attempting to leave the car when he closed the gate and to govern himself accordingly. There was evidence warranting a finding that he was negligent in the performance of that duty. It could not be ruled as matter of law that the plaintiff was not in the exercise of due care if, while moving with the usual rapidity in order to alight from the car, she ran into the gate without observing it or the brakeman. The jury might properly find that she had a right to assume that the platform of the car would be unobstructed, and that those managing the car would exercise proper care in rendering it safe for her to alight, and it was for the jury to say whether under the circumstances she exercised due care or not. We see no error in the instructions that were given or in the refusal to give those which were requested.

Exceptions overruled.